Case: 12-40095       Document: 00512062100         Page: 1     Date Filed: 11/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 26, 2012
                                     No. 12-40095
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE ANTONIO IRUEGAS-VALDEZ,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:11-CR-784-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Jose Iruegas-Valdez appeals the sentence imposed after his guilty-plea
conviction of illegal reentry into the United States after deportation. He argues

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40095      Document: 00512062100      Page: 2    Date Filed: 11/26/2012

                                   No. 12-40095

that the sentence was procedurally and substantively unreasonable because the
district court imposed a supervised-release term without explanation, notwith-
standing that U.S.S.G. § 5D1.1(c) says that supervised release should not ordin-
arily be imposed on a deportable alien. Iruegas-Valdez also asserts that the
district court did not give notice of its intent to depart from the guidelines’ advice
concerning supervised release and that the sentence is substantively unreason-
able because the court did not account for a factor that should have received sig-
nificant weightSSthe recommendation in § 5D1.1(c) against imposing supervised
release on deportable aliens. As Iruegas-Valdez concedes, review is limited to
plain error, because he did not raise these arguments in the district court. See
Puckett v. United States, 556 U.S. 129, 135 (2009).
      The court did not plainly err in imposing a term of supervised release.
Because that term was within the statutory and guidelines range for the offense
of conviction, it was not a departure, so no notice was required. See United
States v. Dominguez-Alvarado, 695 F.3d 324 (5th Cir. 2012). The court adopted
the presentence report (“PSR”), which cited the current version of § 5D1.1(c) and
listed Iruegas-Valdez’s extensive criminal history and substance-abuse prob-
lems. See United States v. Ollison, 555 F.3d 152, 164 (5th Cir. 2009). The court
denied Iruegas-Valdez’s request for a downward departure, noting that he had
an extensive criminal history; that the sentence was sufficient but not greater
than necessary; and that the sentence was warranted based on the advisory
guidelines and the 18 U.S.C. § 3553(a) factors. The reasons for the sentence
based on the PSR and the § 3553(a) factors were sufficient to support the super-
vised-release term. See Dominguez-Alvarado, 695 F.3d at 330.
      AFFIRMED.




                                          2